--------------------------------------------------------------------------------

Exhibit 10.1
 
[logo.jpg]
 
July 30, 2014


Pernix Therapeutics Holdings, Inc.
Worrigan Limited (to be renamed Pernix Ireland Ltd.)
c/o Pernix Therapeutics Holdings, Inc.
10 Park Place, Suite 201
Morristown, New Jersey 07960


Pozen Inc.
1414 Raleigh Road, Suite 400 Chapel Hill, NC 27517


CPPIB Credit Investments Inc. One Queen Street East, Suite 2600 P.O. Box 101
Toronto, Ontario M5C 2W5, Canada
 
Glaxo Group
Limited 980 Great
West Road
Brenttord
Middlesex VV8 9GS
 
r44 (0)20 8047 5000
www (jsk.,Ioni

 
Gentlemen:
 
1.            Reference, etc. Reference is made to that certain letter agreement
dated May 13, 2014 (the "Letter Agreement"), under which Pozen Inc. ("Pozen")
and CPPIB Credit Investments Inc. ("CPPIB") consented to the sale by Glaxo Group
Limited and certain of its affiliates (collectively, "GSK") and purchase by
Pernix Therapeutics Holdings, Inc. ("Pemix") of certain assets relating to the
pharmaceutical product marketed under the Treximete trademark pursuant to an
asset purchase agreement dated May 13, 2014 between GSK and Pemix (the "Asset
Purchase Agreement"). Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Letter Agreement. Pursuant to the
Letter Agreement, as extended by the extension letter dated July 27, 2014, if
the closing of the Asset Purchase Agreement (the "Closing") does not occur by
July 30, 2014 for any reason, the Letter Agreement, together with (i) the
amendment to the GSK-Pozen Agreement referred to in the first sentence of the
sixth paragraph of the Letter Agreement (the "Amendment") and the CPPIB consent
dated May 13, 2014 relating thereto (the "CPPIB Amendment Consent"), (ii) the
Pozen Consent and (iii) the CPPIB Consent will each be null and void ab initio
as if the Letter Agreement, the Amendment, the CPPIB Amendment Consent, the
Pozen Consent and the CPPIB Consent had not been executed by the parties
thereto. As of the date hereof, the Closing has not occurred and is not
anticipated to occur by July 30, 2014.


2.            Extension. GSK and Pernix are continuing their efforts to close
the Asset Purchase Agreement and desire to extend the time for the requirement
of Closing under the Letter Agreement, the Amendment, the CPPIB Amendment
Consent, the Pozen Consent and the CPPIB Consent until August 6, 2014.
Accordingly, the undersigned hereby agree that the Letter Agreement, the
Amendment, the CPPIB Amendment Consent, the Pozen Consent and the CPPIB Consent
shall continue in full force and effect as set forth therein unless the Closing
does not occur on or before August 6, 2014, in which case, each of this letter
agreement, the Letter Agreement, the Amendment, the CPPIB Amendment Consent, the
Pozen Consent and the CPPIB Consent will be null and void ab initio as if each
of this letter agreement, the Letter Agreement, the Amendment, the CPPIB
Amendment Consent, the Pozen Consent and the CPPIB Consent had not been executed
by the parties hereto.
 

--------------------------------------------------------------------------------

3.            Consent to Substitute Pernix Ireland Ltd., etc. Each of the
undersigned hereby agrees that (a) the Assignment shall be made to Worrigan
Limited (which is in the process of changing its name to Pernix Ireland
Ltd.)("Pernix Ireland") instead of to Pernix, (b) further amendment will be made
to the GSK-Pozen Agreement, in the form attached hereto as Annex A (the "Further
Amendment"), by Pernix, Pernix Ireland and Pozen to substitute Pernix Ireland
for Pernix and to permit Pemix Ireland to assign the GSK-Pozen Agreement and its
rights and obligations thereunder, as collateral security, to the extent
specified therein, (c) the CPPIB Amendment Consent, the Pozen Consent and the
CPPIB Consent shall each be deemed to refer to (i) the Assignment as modified by
the substitution of Pernix Ireland, as set forth in clause (a) above, and (ii)
the Amendment, as modified by the Further Amendment, (d) the reference to Pernix
in the first sentence of the eighth paragraph of the Letter Agreement shall be
deemed to be replaced with a reference to Pernix Ireland and (e) all references
in this letter agreement, the Letter Agreement, and the GSK-Pozen Agreement to
the GSK-Pozen Agreement shall be deemed to refer to the GSK-Pozen Agreement, as
amended by the Amendment and the Further Amendment. In connection with the
foregoing, Pernix and Pernix Ireland, jointly and severally, represent and
warrant to each of the other parties to this letter agreement that the
representations and warranties set forth in Section 9.1(a), (b) and (c) of the
GSK-Pozen Agreement will be true and correct as of the date of the Closing, as
if made on the date of the Closing by Pernix Ireland after giving effect to the
transactions occurring on the Closing, including, without limitation, the
Amendment and the Further Amendment.


4.            Pernix Guaranty.


(a)     Guaranty. In consideration of the provisions of Section 3 of this letter
agreement, Pernix hereby unconditionally guarantees (i) the full and punctual
payment of all financial obligations of Pernix Ireland under the GSK-Pozen
Agreement, the Letter Agreement and this letter agreement (the "Financial
Obligations") and (ii) the full and punctual performance of all other
obligations of Pernix Ireland under the GSK-Pozen Agreement, the Letter
Agreement and this letter agreement (the "Non-Financial Obligations" and
together with the Financial Obligations, the "Obligations"). Upon failure by
Pemix Ireland to (x) pay punctually any such Financial Obligation, Pernix shall
forthwith on demand pay the amount not so paid at the place and in the manner
and the currency specified in the GSK-Pozen Agreement and (y) perform punctually
any such Non-Financial Obligation, Pernix shall forthwith on demand perform, or
cause to be performed, such Non-Financial Obligation in the manner specified in
the GSK-Pozen Agreement.
 
2

--------------------------------------------------------------------------------

(b)     Guaranty Unconditional. The obligations of Pernix under this Section 4
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by: (i) any
extension, renewal, settlement, compromise, waiver or release in respect of any
Obligation, by operation of law or otherwise; (ii) any modification or amendment
of or supplement to the GSK-Pozen Agreement, the Letter Agreement, this letter
agreement or any other document referred to herein or therein; (iii) any
release, non-perfection or invalidity of any direct or indirect security for any
Obligation; (iv) any change in the existence, structure or ownership of Pernix
Ireland, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting Pernix Ireland or its assets or any resulting release or
discharge of any Obligation; (v) the existence of any claim, set-off or other
rights which Pernix may have at any time against Pernix Ireland, any of the
parties to this letter agreement or any other corporation, entity or person,
whether in connection with the transactions contemplated hereby, by the Letter
Agreement or by the GSK-Pozen Agreement or any unrelated transactions, provided
that nothing herein shall prevent the assertion of any such claim by separate
suit or compulsory counterclaim; (vi) any invalidity or unenforceability
relating to or against Pernix Ireland for any reason of this letter agreement,
the Letter Agreement or the GSK­Pozen Agreement, or any provision of applicable
law or regulation purporting to prohibit the payment by Pernix Ireland of any
Financial Obligation or the performance by Pernix Ireland of any Non-Financial
Obligation; or (vii) any other act or omission to act or delay of any kind by
any of the parties to this letter agreement or any other corporation, entity or
person or any other circumstance whatsoever which might, but for the provisions
of this paragraph, constitute a legal or equitable discharge of Pernix's
obligations hereunder.


(c)     Discharge Only Upon Payment in Full; Reinstatement In Certain 
Circumstances. Pernix's obligations under Section 4(a) shall remain in full
force and effect until all Financial Obligations shall have been irrevocably and
unconditionally paid in full and all Non-Financial Obligations have been
irrevocably and unconditionally performed in full. If at any time any payment
made of any Financial Obligation is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of Pernix Ireland or
otherwise, Pemix's obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.


(d)     Waiver by Pernix. Pernix irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not expressly provided for herein,
as well as any requirement that at any time any action be taken by any of the
parties to this letter agreement or any other corporation, entity or person
against Pernix Ireland or any other corporation, entity or person.


(e)      Subrogation. Upon making any payment hereunder with respect to Pernix
Ireland, Pernix shall be subrogated to the rights of the payee against Pernix
Ireland with respect to such payment; provided that Pernix shall not enforce any
payment right by way of subrogation until all Financial Obligations have been
irrevocably and unconditionally paid in full and all Non-Financial Obligations
have been irrevocably and unconditionally performed in full.
 
3

--------------------------------------------------------------------------------

(f)       Representation and Warranties. Each of Pernix and Pernix Ireland,
jointly and severally, represents and warrants that: (i) each of Pernix and
Pernix Ireland is duly organized, validly existing and (where such concept
exists there) in good standing under the laws of its jurisdiction of
organization; (ii) the execution, delivery and performance by Pernix and Pernix
Ireland of this letter agreement, the Letter Agreement, the Amendment, the
Further Amendment and the GSK-Pozen Agreement, and the transactions contemplated
hereby and thereby, are within their respective powers, have been duly
authorized by all necessary action, require no action by or in respect of, or
filing with, any governmental body, agency or official, and do not and will not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the organizational documents or by-laws of Pernix or Pernix
Ireland or of any agreement, judgment, injunction, order, decree or other
instrument binding upon Pernix or Pernix Ireland or result in the creation or
imposition of any lien or encumbrance on any asset of Pernix or Pernix Ireland;
and (iii) each of this letter agreement and the Letter Agreement constitutes,
and upon the closing under the Asset Purchase Agreement. the Amendment, the
Further Amendment and the GSK-Pozen Agreement will constitute, a valid and
binding agreement of Pernix and Pernix Ireland, as the case may be, enforceable
in accordance with its terms.


5.            Miscellaneous. No failure or delay by Pozen or CPPIB in exercising
any right, power or privilege under this letter agreement, the Letter Agreement,
the Amendment, the Further Amendment or the GSK-Pozen Agreement shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided in this letter agreement, the Letter
Agreement, the Amendment, the Further Amendment and the GSK-Pozen Agreement
shall be cumulative and not exclusive of any rights or remedies provided by law.
This letter agreement, the Letter Agreement, the Amendment, the Further
Amendment and the GSK-Pozen Agreement shall not be amended, waived or
supplemented without the prior written consent of each of the parties to this
letter agreement, provided that the consent of GSK shall not be required if such
amendment, waiver or supplement will not adversely affect the rights of GSK
hereunder or thereunder. The parties hereto acknowledge that nothing contained
in this letter agreement, the Letter Agreement, the Amendment, the Further
Amendment or any other communication or document shall be deemed to be, or taken
as, a waiver by Pozen or CPPIB of the rights set forth in Section 14.2 of the
GSK-Pozen Agreement, except to the extent expressly set forth in the Further
Amendment. This letter agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina. Each of Pernix and
Pernix Ireland irrevocably submits to the exclusive jurisdiction of any North
Carolina State or Federal court sitting in North Carolina, as set forth in
Section 13.2 of the GSK-Pozen Agreement, in connection with any dispute arising
under this letter agreement, the Letter Agreement, the Amendment, the Further
Amendment or the GSK-Pozen Agreement.


Please confirm your agreement and acceptance of the foregoing terms by signing
and this letter agreement in the space provided below.


[Signature Page Follows]
 
4

--------------------------------------------------------------------------------

GLAXO GROUP LIMITED


By:/s/ Paul Williamson
Name: Paul Williamson
Title:   Authorized Signatory
For and on behalf of
Edinbourgh Pharmaceuticals
Industries Limited
Corporate Director


Acknowledged and agreed to on the date set forth above:


PERNIX THERAPEUTICS HOLDINGS, INC.


/s/ Terry Novak
 
Name:
Terry Novak
 
Title:
Chief Operating Officer
 



WORRIGAN LIMITED


/s/ Tracy S. Clifford
 
Name:
Tracy S. Clifford
 
Title:
Secretary
 



POZEN INC.


/s/ Dennis McNamara
 
Name:
Dennis McNamara
 
Title:
SVP Chief Business Officer
 



CPPIB CREDIT INVESTMENTS INC.


/s/ Adam Vigan
 
Name:
Adam Vigan
 
Title:
VP, Head of Private Debt
 



[Signature Page - Side Letter (Extension of Acknowledgement)]
 
 

--------------------------------------------------------------------------------